In an action to recover damages for libel, order denying appellants’ motion to dismiss the complaint as insufficient and to strike out certain allegations thereof, insofar as appealed from, reversed on the law, with $10 costs and disbursements, the motion to dismiss the complaint as against the officers of the National Maritime Union in their representative capacities, granted, and the motion to strike out paragraphs 13 and 15 thereof, as against the remaining defendants, granted, with $10 costs, with leave to respondent to serve an amended complaint within ten days from the entry of the order hereon.
The allegations of the complaint are insufficient to show that the libel complained of was authorized or ratified by the members of the union, an unincorporated association. (McCabe v. Goodfellow, 133 N. Y. 89; Schouten v. Alpine, 215 N. Y. 225. Lightbourn v. Walsh, 97 App. Div. 187.) Paragraphs 13 and 15 of the complaint should be struck out pursuant to rule 103 of the Rules of Civil Practice. Upon amendment of the complaint, the respondent may incorporate therein such allegations as he may be advised tending to show membership participation in the publication of the libel and any pertinent allegations tending to show malice by the participants in the publication.